Citation Nr: 1504778	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU), prior to October 6, 2014.

2.  Entitlement to an effective date earlier than October 6, 2014 for the grant of service connection for chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1968 to June 1970.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2012, the Veteran attended a Video Conference hearing before the undersigned, then on the issue of a TDIU.  The hearing transcript is of record.  There are additional records in both Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the matters can be properly adjudicated.

In June 2011, the Veteran was afforded a VA examination to assess the functional limitations of his service-connected disabilities.  In September 2104, he was diagnosed with chronic lymphocytic leukemia and was afforded a November 2014 VA examination to assess the etiology of his disease.  The examination report indicated his leukemia affected his ability to work due to lack of energy.  In a November 2014 rating decision, the Veteran was granted service connection for chronic lymphocytic leukemia and assigned a 100 percent disability evaluation effective October 6, 2014.  

The Board notes the Veteran attributed his alleged unemployability to his lack of energy at his November 2012 hearing.  At the time, he was not yet diagnosed with leukemia.  It is unclear whether there may be evidence of the early onset of the onset of the leukemia, or is due to other cause.  Accordingly, an addendum opinion is needed as to the functional limitations of the Veteran's service-connected chronic lymphocytic leukemia.

Furthermore, in a December 2014 statement, the Veteran requested an earlier effective date for his service-connected chronic lymphocytic leukemia.  It does not appear the RO has issued a Statement of the Case relating to this matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights, a remand is warranted so that he can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on this issue.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  A Statement of the Case should be issued for the claim of entitlement to an effective date earlier than October 6, 2014 for the grant of service connection for chronic lymphocytic leukemia.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  If a timely substantive appeal is not filed for the aforementioned matter, then it should be closed by the RO.

3.  Thereafter, return the case to the June 2011 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to his functional limitations.  It is should be indicated whether there is any evidence of the early onset of leukemia.  The examiner must review the Veteran's claims file, VBMS and Virtual VA files.  The examination report should indicate that these files were reviewed.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






